DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 03/10/2022 has been entered. Applicant has amended claims 1, 4, 12, and 13. Claims 14 and 15 have been added. Claims 1-15 are currently pending in the instant application. Applicant has not cancelled any claims. Claims 12-13 remain withdrawn. Applicant’s amendments have overcome each and every specification objection previously set forth in the Non-Final Office Action mailed 01/27/2022. 
Response to Arguments
Applicant’s arguments, see pages 6-15, filed 03/10/2022, with respect to the rejection(s) of claim(s) 1-11 under 35 U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Applicant’s amendments to claim 1.
Regarding Pilz in claim 1…
	The examiner notes that U.S. Publication No. 2015/0335233 to Pilz et al., in combination with U.S. Publication No. 2009/0018397 to Scholly et al. teaches the amended limitations seen in claim 1.
	Applicant argues that the electronics unit 20 and the illumination unit 22 of Pilz are not in the head piece. The examiner notes that the claims recite “ a heat source is arranged in the head piece” and that “the heat source is a light source”. Pilz teaches a heat source arranged in the head piece (24c). Scholly is used to teach the heat source in the head piece being a light source (see current 103 rejection below for more detail).
	Applicant argues that the heat pipe in Pilz is not thermally coupled to the distal end section of the shaft. The examiner respectfully disagrees. As shown in Fig. 8, the heat pipe (26) is thermally coupled to the distal end section of the shaft through the heat sink body (42). Paragraph [0094] of Pilz states that “the heat pipe 26 is coupled thermally conductively to the shaft 12 via … heat sink bodies”. The distal end section can be seen in examiner’s annotated Fig. 8 below (see current 103 rejection for more details).

    PNG
    media_image1.png
    544
    647
    media_image1.png
    Greyscale

Regarding claim 4…
	Applicant argues that Pilz does not teach or suggest the features of claim 4 because the window is not arranged at the distal end.
	The examiner respectfully disagrees. Claim 4 recites two limitations. Firstly, claim 4 recites that the outer shaft includes a section extending in the distal direction beyond the cover glass. Pilz teaches this limitation, as seen in examiner’s annotated Fig. 8.
    PNG
    media_image2.png
    440
    959
    media_image2.png
    Greyscale

Secondly, the claim 4 recites “wherein the at least one heat pipe extends in the distal direction only as far as the cover glass or approximately as far as the cover glass.” As seen in Fig. 8, the heat pipe (26) of Pilz extends approximately as far as the cover glass. The specification does not provide a degree or standard of how close the heat pipe must extend in order for it to extend approximately as far as the cover glass. The Merriam-Webster dictionary definition of the word approximate is “located close together”. The distal end of the heat pipe is located closely to the cover glass. Therefore, Pilz does teach the features of claim 4.
Regarding claim 2…
	Applicant argues that previously applied reference Boulais does not teach the features of claim 2. The examiner notes that U.S. Publication No. 2014/0316194 to Rapp et al, in combination with Pilz and Scholly, teaches the features of claim 2.
Regarding claims 10 and 11…
	Applicant argues that the features of claim 10 & 11 are not suggested by a combination of the documents by Rapp and previously applied reference Todd. Applicant argues that Rapp only discloses an endoscope with LEDS and a heat conductive body arranged in the proximal handle of the endoscope.
	The examiner respectfully disagrees. Claims 10 and 11 are directed towards an electronics unit arranged inside shell of the housing of a handle, and the electronics unit having a board with metallic support that is thermally coupled to the shell with thermal paste of adhesive. As seen in Figs. 1 and 2, Rapp discloses the circuit board (31), handle (9), and shell (Fig. 2). Furthermore, paragraphs [0023] and [0053] of Rapp discloses the electronics unit having a board with metallic support that is thermally coupled to the shell with thermal paste of adhesive “([0053] - The circuit boards 31 are arranged in the handle 9 between a first and a second heat-conducting body 43 and 44… [0023]- it is possible to use a thermal adhesive or a thermal conducting paste).” Rapp is not relied upon to teach the arrangement of the heat source inside of the headpiece, as recited in claim 1. Therefore, Rapp does teach the features of claims 10 and 11.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6-7 are similarly rejected by virtue of their dependency on claim 5.
The following is a statement of reasons for the indication of allowable subject matter:  
	With respect to claim 5, the prior art of record does not disclose or render obvious at the effective filing date of the invention: the feature of wherein the at least one heat pipe is inserted into a blind bore of the shaft extending in the longitudinal direction of the shaft, the blind bore is connected near its distal end by a transverse bore to an additional lengthwise bore of the shaft, and the at least one heat pipe is embedded in thermal adhesive in the blind bore, as recited in claim 5.
	The closest relevant art is U.S. Publication No. 2011/306834 to Schrader et al. which discloses wherein the at least one heat pipe (Fig. 4-heat pipe 24) is inserted into a bore of the shaft extending in the longitudinal direction of the shaft (see examiner’s annotated Fig. 4), the bore is connected near its distal end by a transverse bore to an additional lengthwise bore of the shaft (see examiner’s annotated Fig. 4), and the at least one heat pipe is embedded in the bore (Fig. 4-heat pipe 24), but Schrader does not teach the features discussed above as recited in dependent claim 5.
	Additionally, U.S. Publication No. 2016/0030707 to Dillion discloses blind bore of the shaft extending in the longitudinal direction of the shaft (Fig. 1- first lumen 110), the blind bore is connected near its distal end by a transverse bore (Fig. 1- crossover port 114) to an additional lengthwise bore of the shaft (Fig. 1- second lumen 112), but Dillion does not teach the features discussed above as recited in dependent claim 5.
	Furthermore, U.S. Publication No. 2015/0335233 to Pilz et al. discloses wherein the at least one heat pipe is embedded in thermal adhesive ([0074] - The connection of the heat pipe 26 to the heat coupling element 34 can be supported by a thermally conductive adhesive, wherein this additional cohesive bond fixes the degrees of freedom that are still open despite the form fit), but Pilz does not teach the features discussed above as recited in dependent claim 5.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2015/0335233 to Pilz et al. (hereinafter “Pilz”) in view of U.S. Publication No. 2009/0018397 to Scholly et al. (hereinafter “Scholly”). 
Regarding claim 1, Pilz discloses in Fig. 8 of an endoscope (Fig. 8-instrument 10) comprising an elongated shaft (Fig. 8-elongate tubular shaft 12) and a head piece situated at a proximal end section of the shaft (Fig. 8-instrument head housing 18), wherein a heat source is arranged in the head piece (Fig. 8- heat source 24; see [0095]- he heat source 24 c is locate…in the instrument head housing 18), wherein at least one heat pipe extends inside the shaft (Fig. 8-heat pipe 26), wherein a proximal end section of the at least one heat pipe (Fig. 8-proximal heat pipe end 30 a) is thermally coupled to the heat source (see [0095]- The heat pipe 26 is coupled thermally conductively to the additional heat source 24 c via a heat sink element 34 c) and wherein the endoscope further comprises an optical system (Fig. 1-electronics unit 20; see [0062]- The components in the shaft 12 include electronic elements arranged in the distal end area of the shaft 12 , such as one or more image sensors) which is closed by a cover glass (Fig. 1- window 23) arranged in a distal end section of the shaft (Fig. 1- distal end 14), the at least one heat pipe extending in the distal direction as far as the distal end section of the shaft (Fig. 8-heat pipe 26), and at least one distal end section of the heat pipe is thermally coupled to the distal end section of the shaft (Fig. 8-one-piece heat sink body 42; [0094]-the heat pipe 26 is coupled thermally conductively to the shaft 12 via … heat sink bodies; the examiner notes that the distal end section of the heat pipe is thermally coupled to the distal end section of the shaft via heat sink 42 shown in Fig. 8), and at least one distal end section of the heat pipe is thermally coupled to the distal end section of the shaft (see examiner’s annotated Fig. 8) and to an outer shaft (The examiner notes that the outer shaft is the elongated tube that is formed in the longitudinal direction inside of shaft 12; [0094]-the heat pipe 26 is coupled thermally conductively to the shaft 12 via … heat sink bodies; the examiner notes that the distal end section of the heat pipe is thermally coupled to the distal end section of the shaft & outer shaft via heat sink 42 shown in Fig. 8) for heating the cover glass ([0096]- the heat collected from the heat source 24 c is removed in the distal direction to a currently coldest point of the shaft 12 ).

    PNG
    media_image1.png
    544
    647
    media_image1.png
    Greyscale

Pilz does not expressly teach wherein the heat source is a light source configured to generate an illumination radiation.
However, Scholly teaches of an analogous endoscopic device wherein the heat source is a light source configured to generate an illumination radiation (Fig. 2- light emitting diode 6; see [0030]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Pilz so that the heat source is a light source in the head piece of the endoscope configured to generate an illumination radiation, as taught by Scholly. It would have been advantageous to make the combination in order to dissipate the heat developed by the at least one light emitting diode ([0010] of Scholly).
The modified device of Pilz in view of Scholly will hereinafter be referred to as modified Pilz.
Regarding claim 3, modified Pilz teaches the endoscope according to claim 1, and Pilz further discloses wherein the at least one heat pipe is thermally coupled in a middle section to the shaft ([0015]- the heat pipe is coupled thermally conductively to the shaft… completely over the total length of the heat pipe).
Regarding claim 4, modified Pilz teaches the endoscope according to claim 1, and Pilz further discloses wherein the outer shaft includes a section extending in the distal direction beyond the cover glass (See examiner’s annotated Fig. 8), wherein the at least one heat pipe extends in the distal direction only as far as the cover glass or approximately as far as the cover glass (Fig. 8 – heat pipe 26).

    PNG
    media_image2.png
    440
    959
    media_image2.png
    Greyscale

Regarding claim 8, modified Pilz teaches the endoscope according to claim 1, and Pilz further discloses wherein the endoscope comprises two heat pipes arranged on either side of the optical system (Fig. 16 - two heat pipes 26 a and 26 b).
Regarding claim 9, modified Pilz teaches the endoscope according to claim 1, but Pilz does not expressly teach wherein the light source comprises at least one LED and a LED support, wherein the at least one heat pipe is thermally coupled to the LED support.
However, Scholly teaches of an analogous endoscopic device wherein the light source comprises at least one LED (Fig. 3- light emitting diode 6) and a LED support (Fig. 3- stop-forming recess 13), wherein the at least one heat pipe is thermally coupled to the LED support (Fig. 3- carrier element 12; [0010]- the carrier element is thermally connected to housing parts and/or installation parts of the handle and the probe part).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the light source of modified Pilz to include an LED, and an LED support thermally coupled to the heat pipe, as taught by Scholly. It would have been advantageous to make the combination in order to dissipate the heat developed by the at least one light emitting diode ([0010] of Scholly).
Claims 2 and 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2015/0335233 to Pilz et al. (hereinafter “Pilz”) in view of U.S. Publication No. 2009/0018397 to Scholly et al. (hereinafter “Scholly”) and in further view of U.S. Publication No. 2014/0316194 to Rapp et al. (hereinafter “Rapp”).
Regarding claim 2, modified Pilz teaches the endoscope according to claim 1, but neither Pilz nor Scholly expressly teach wherein the optical system is received in an optical shaft, which extends in the shaft of the endoscope and whose distal end section is thermally coupled to the distal end section of the shaft.
However, Rapp teaches of an analogous endoscopic device wherein the optical system (Fig. 4- optics module 26) is received in an optical shaft (Fig. 4 - optics channel 14), which extends in the shaft (Fig. 4- rigid shaft 3) of the endoscope (Fig. 1- endoscope 1) and whose distal end section is thermally coupled to the distal end section of the shaft ([0023]- the thermal contacting of the heat-conducting body with the housing wall can be generated purely by touch).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the optical system of modified Pilz to be received in an optical shaft with a distal end thermally coupled to the distal end section of the shat, as taught by Rapp. It would have been advantageous to make the combination for carrying out examinations and optionally treatments within a patient ([0003] of Rapp).
Regarding claim 10, modified Pilz teaches the endoscope according to claim 1, but neither Pilz nor Scholly expressly teach wherein the endoscope comprises a handlehousing, wherein an electronics unit is received in the housing, having a shell which lies flush with or interlocking against an inside of the housing.  
However, Rapp teaches of an analogous device wherein the endoscope comprises a handle with a housing, wherein an electronics unit is received in the housing ([0045] - one of two circuit boards 31 is drawn schematically in FIG. 2, in the handle 9), having a shell which lies flush with or interlocking against an inside of the housing (see Examiner's annotated Fig. 2).  

    PNG
    media_image3.png
    421
    620
    media_image3.png
    Greyscale


It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the handle of modified Pilz to include the handle with a housing, wherein an electronics unit is received in the housing, having a shell which lies flush with or interlocking against an inside of the housing, as taught by Rapp. It would have been advantageous to make the combination in order to power the imager sensor and light emitting diode ([0053] of Rapp).
Regarding claim 11, modified Pilz, as modified by Rapp, teaches the endoscope according to claim 10, but neither Pilz nor Scholly expressly teach the electronics unit comprises a board with a metallic support of the board, which is thermally coupled to the shell by means of thermal paste and/or thermal adhesive.  
However Rapp teaches of an analogous endoscopic device wherein the electronics unit comprises a board with a metallic support of the board (Fig. 2- circuit boards 31), which is thermally coupled to the shell by means of thermal paste and/or thermal adhesive ([0053] - The circuit boards 31 are arranged in the handle 9 between a first and a second heat-conducting body 43 and 44… [0023]- it is possible to use a thermal adhesive or a thermal conducting paste).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electronics unit of modified Pilz to include the metallic support and thermal coupling, as taught by Rapp. It would have been advantageous to make the combination in order to power the imager sensor and light emitting diode ([0053] of Rapp).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2015/0335233 to Pilz et al. (hereinafter “Pilz”) in view of U.S. Publication No. 2009/0018397 to Scholly et al. (hereinafter “Scholly” and in further view of U.S. Publication No. 2011/0144436 to Nearman et al. (hereinafter “Nearman”).
Regarding claim 14, modified Pilz teaches the endoscope according to claim 1, but neither Pilz nor Scholly expressly teach wherein the endoscope is a mediastinoscope.
However, Nearman teaches of an analogous endoscopic device wherein the endoscope is a mediastinoscope ([0044]- the attached device (e.g…. mediastinoscope).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the endoscope of modified Pilz to be a mediastinoscope, as taught by Nearman. It would have been advantageous to make the combination in order to mitigate fogging while positioned within the oral cavity ([0045] of Nearman).
Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2015/0335233 to Pilz et al. (hereinafter “Pilz”) in view of U.S. Publication No. 2009/0018397 to Scholly et al. (hereinafter “Scholly”) and U.S. Publication No. 2013/0310644 to Ichimura et al. (hereinafter “Ichimura”).
Regarding claim 15, Pilz discloses in Fig. 8 of an endoscope (Fig. 8-instrument 10) comprising: an elongated shaft (Fig. 8-elongate tubular shaft 12); a head piece located at a proximal end section of the shaft (Fig. 8-instrument head housing 18); a heat source arranged in the head piece (Fig. 8- heat source 24; see [0095]- he heat source 24 c is locate…in the instrument head housing 18), wherein at least one heat pipe extends inside the shaft (Fig. 8-heat pipe 26), and a proximal end section of the at least one heat pipe (Fig. 8-proximal heat pipe end 30 a) is thermally coupled to the heat source (see [0095]- The heat pipe 26 is coupled thermally conductively to the additional heat source 24 c via a heat sink element 34 c); and an optical system (Fig. 1-electronics unit 20; see [0062]- The components in the shaft 12 include electronic elements arranged in the distal end area of the shaft 12 , such as one or more image sensors), which is closed by a cover glass (Fig. 1- window 23), is located at a distal end section of the shaft (Fig. 1- distal end 14), wherein the at least one heat pipe extends in the distal direction as far as the distal end section of the shaft (Fig. 8-heat pipe 26) and at least one distal end section of the heat pipe is thermally coupled to the distal end section of the shaft and to an outer shaft (The examiner notes that the outer shaft is the elongated tube that is formed in the longitudinal direction inside of shaft 12; [0094]-the heat pipe 26 is coupled thermally conductively to the shaft 12 via … heat sink bodies; the examiner notes that the distal end section of the heat pipe is thermally coupled to the distal end section of the shaft & outer shaft via heat sink 42 shown in Fig. 8;[0096]- the heat collected from the heat source 24 c is removed in the distal direction to a currently coldest point of the shaft 12).
Pilz does not expressly teach wherein the heat source is a light source configured to generate an illumination radiation, and at least one distal end section of the heat pipe is thermally coupled to the distal end section of the shaft and to an outer shaft to heat the cover glass. 
However, Scholly teaches of an analogous endoscopic device wherein the heat source is a light source configured to generate an illumination radiation (Fig. 2- light emitting diode 6; see [0030]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Pilz so that the heat source is a light source in the head piece of the endoscope configured to generate an illumination radiation, as taught by Scholly. It would have been advantageous to make the combination in order to dissipate the heat developed by the at least one light emitting diode ([0010] of Scholly).
Furthermore, Ichimura teaches of an analogous endoscopic device wherein at least one distal end section of the heat pipe is thermally coupled to the distal end section of the shaft and to an outer shaft to heat the cover glass (Fig. 2- anti-fogging unit 51; see [0066]- [0071]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Pilz, as modified by Scholly, to heat the cover glass, as taught by Ichimura. It would have been advantageous to make the combination in order to prevent fogging of and condensation on the transparent cover member ([0066] of Ichimura).
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. SHARPLESS whose telephone number is (571)272-2387. The examiner can normally be reached Monday-Friday 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.S./Examiner, Art Unit 3795

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795